Rule 497 Document On behalf of PIMCO All Asset All Authority Fund, PIMCO CommodityRealReturn Strategy Fund, PIMCO Floating Income Fund, PIMCO Low Duration Fund III, PIMCO Real Return Asset Fund, PIMCO Real Return Fund, PIMCO RealEstateRealReturn Strategy Fund and PIMCO Total Return Fund III, (the “Funds”), each a series of PIMCO Funds, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the prospectus supplements filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(e) on November 7, 2016 (Accession No. 0001193125-16-761324), whichare incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
